Citation Nr: 0712671	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-34 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1946 to May 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both chronic hearing loss disability 
and chronic tinnitus.  In August 2006, the accredited 
representative withdrew the veteran's appeal from the denial 
of service connection for chronic hearing loss disability.  
In March 2007, the veteran submitted a Motion to Advance on 
the Docket.  In April 2007, the Board granted the veteran's 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

A September 2006 Report of Contact (VA Form 119) notes that 
the veteran "thought that his hearing loss and tinnitus were 
due to service."  In his March 2007 Informal Hearing 
Presentation, the accredited representative advanced that the 
veteran incurred a left ear abscess during active service.  
The veteran's and the accredited representative's statements 
may be reasonably construed as both an application to reopen 
the veteran's claim of entitlement to service connection for 
chronic bilateral hearing loss disability and a claim for 
service connection for chronic left ear abscess residuals.  
It appears that the RO has not had an opportunity to act upon 
the application and the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2006).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues of whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for chronic 
bilateral hearing loss disability and service connection for 
chronic left ear abscess residuals are referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


REMAND

The veteran asserts that he incurred chronic tinnitus as the 
result of the noise exposure associated with his duties as a 
military policeman.  The accredited representative notes that 
the veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
the claimed disorder  The accredited representative requests 
that the veteran's claim be remanded to the RO so that the 
veteran can be scheduled for such an evaluation.  

In an August 2004 written statement, the veteran asserts that 
he was treated for left ear complaints at the Fort Jay, New 
York, Army medical facility.  Clinical documentation of the 
cited treatment is not of record.  When a veteran identifies 
clinical treatment associated with specific military 
facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

In reviewing the record, the Board observes that the veteran 
failed to report for a scheduled August 2005 VA examination 
for compensation purposes.  No notice of the scheduled 
examination is of record.  In his September 2005 Appeal to 
the Board (VA Form 9), the veteran advanced that he was not 
notified of the scheduled VA examination.  He requested that 
he be rescheduled for an evaluation.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
provisions of 38 C.F.R. § 3.159(c)(4), the Board finds that a 
VA examination for compensation purposes is required to 
properly resolve the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that a search be made of the 
records of the Fort Jay, New York, Army 
medical facility for any documentation 
pertaining to treatment of the veteran 
between May 1946 to May 1947.  All 
material produced by the requested search 
should be incorporated into the record.  
If no records are located, a written 
statement to that effect should be 
incorporated into the claims file.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic tinnitus.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic tinnitus had its onset during 
active service, is etiologically related 
to the inservice noise exposure 
associated with veteran's duties as a 
military policeman; or otherwise 
originated during wartime service.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then readjudicate the issue of the 
veteran's entitlement to service 
connection for chronic tinnitus.  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


